TheXonorableTmHanna                  opinicmNo. H-756
CriminalDistrictAttorney
JeffersonCounty                      Fe: col.rtcosts~ohcanbe
P. 0. Box 2553                       collededatthe time a suit
ma-t,     !mias 77704                or instnment is filed for
                                     serviceby constablesor sheriffs.
l%eEIo~ableHankAnderson
Bunty At-=%'
WichikaCbunty
WichitaFalls, '&xas 76301




         (1) Are sheriffsentitledto fees under article
         3933a,V.T.C.S.,formsucxessfulatt6qtsto
         ca@et+service of process?

         (2) May County and DistrictClerks assess and
         collectservicefees at the timeof filingof
         suits or hsats      which requireservice?

         (3) May ComtyandDistrict Clerks collecta
         depositat the time of filingin order to secure
         servicefees?




                           p. 3196
IheExmrsblelbnIianna
lheBmorableHankAndersm-      page 2 W-756)
l%s HonorableJce Rzsweber



     Prior to its 1975 mt,      article3933a,V.T.C.S.,authorized
fees when servics"is perfonmzdor attenptedand return is made."
(imphasisadded). lkwever,article3933a presentlyauthorizessuch fees
&YwfEn    service"is parfomrd and returnmade." Acts 1975, 64th Leg.,
ch. 480, p. 1297. Inouropinion, theclear iqortof the1975ankxKbnt
to article3933a is that sheriffsmay no longer collecta fee for service
of prccessorsmsother instrwnttiess       such serviceis successfully
performed. hxmdingly, we anmer the first questionin the negative.

    Thesecond~questi~arewfietheraCounty.orDistrictClerkmay
wllect fees for serviceat the tim of filing andwhether sewrity for
such feesmaybe requird atthattims.

     Sinceasheriffismtentitledtoafeeforserviceofpr0cessor
~meotherinstrunentunlesssuchsenriceissuccessful,~beli~it
clearthat~feesmayIkotbetaxedascosts~tilthesenriceis
anpleted. Thus, aComtyor DistrictCl&has    1~)autbrity to cqllect
aswurtcc6ts a fee forserviceofpmcesspriorto    theactual service
and retwm of pmcess. -
                     See Rule 17, T.R.C.P.

     While ths clerkmaymtwllecta    fee for serviceofpmcessbefore
senriceismade,thequesticnofrequiringsecurityatthetimethe
petitionis filed for eventualpaymentof that fee is governedby Rule
142, T.R.C.P.,whichprovides:

         'Ibeclerkmayreqdre frantheplaintiffsecurity


         NJ attorn& or othr officerof the court shall be
         suretyinanyoause~inthewurt,except
         underspecialleaveofwurt.    (misadded).

     IIIaddition,Rule146 provides:

          Inlieuofalxxdforwsts,thepartyre&red
          togive the sammydepositwiththeclerkof
          wurtorthejusticeofthepeacesuchs~asthe
          wurtorjusticefrantimetot.hsmay&signate
          as sufficienttopaythe accruedwsts.




                            p. 3197
lhe Howrable Ttm Hanna
IheI33mrableRankAndersw-     page   3   (H-756)
TheHorxxableJoe Resdxr



See also FUle 145, regardingaffidavitsof inabilityto pay costs.
--
Oxpare Rule 143, concerningotter wsts. In interpretingFade 142,
AttornqyGeneralOpinionS-42 (1953)indicated:

              Ittillthusbsseenthattheanmtyor
         districtclerk shall file the petitionin every
         casewhenitispresentedtohbn,butheisnot
         ~toissueanyprucessthereonwithout
         securityforwstsinsaidcause,ordessa
         sunofnrxeyis depositedwith the clerk sufficient
         tosecuretbsestirnatedwsts,orunlessthsplaintiff
         shall file a paupersaffidavitin lieu of the bond
         or deposit.

     l?ui, at the timsapetitionis filed,aclerkmayrefuse to issue
processprior to the receiptof securityfor costs orzmaffidavitof
inabilitytopaywsts.     Acwrdi@y,ws   answer ttE-qlleStiOllh
theneyativeandthe thirdinths affirmative.While a clerkn~ynot
assess fees forserviceas wstspriorti the succWSful.Psturnthereof,
he may requiresecurityor an affidavitof inabilityto pay wsts prior
to issuingany processfor service.

                           SUMMARY

             Under article3933a,a sheriffis not
         mtitledtia fee for an nsuccessfulattenpt
         tOserVeprocesS.


              Acountyor DistrictClerkxraynot assess
         fees for serviceas costs prior to the successful
         pE%fozmanceofselxice. Atthetheapetition
         is filed,a clerkrnayrequiresecurityfor such
         fees or an affidavitof hability tipsy a&s
         prior to issuingany process.




                             p. 3198
lheE%nmrable~Ranna
The Bmrable Hank Anderson- page 4 (H-756)
l%eEkmorableJoeFk?.sweber




opinion
      cumlittee
j*




                          p. 3199